                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

DAPHNIE CAMPBELL,

                 Plaintiff,

v.                                                CIVIL ACTION NO. 1:17CV177
                                                        (Judge Keeley)

COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,

                 Defendant.

    MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING
   IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 25], GRANTING
  THE PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 14], AND
DENYING THE DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 23]

     On   October      17,       2017,   the   plaintiff,    Daphnie     Campbell

(“Campbell”),    filed       a    complaint    against    the   defendant,    the

Commissioner of Social Security (“Commissioner”) (Dkt. No. 1),

seeking review of the Commissioner’s final decision denying her

applications     for    Disability       Insurance   Benefits     (“DIB”)     and

Supplemental Security Income (“SSI”). After the parties filed cross

motions for summary judgment, Magistrate Judge Michael J. Aloi

issued a Report and Recommendation (“R&R”), recommending that the

Court deny Campbell’s motion and grant the Commissioner’s motion,

finding   that   the     Commissioner’s        decision     denying    Campbell’s

applications was supported by substantial evidence (Dkt. No. 25).

For the reasons that follow, the Court ADOPTS IN PART AND REJECTS

IN PART the R&R (Dkt. No. 25), GRANTS Campbell’s motion (Dkt. No.

14), and DENIES the Commissioner’s motion (Dkt. No. 23).
CAMPBELL V. COMMISSIONER                                             1:17CV177

    MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING
   IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 25], GRANTING
  THE PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 14], AND
DENYING THE DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 23]

                                 I. BACKGROUND1

A.   Campbell’s Motion for Summary Judgment

     On   April   2,     2018,    Campbell    filed   a   motion   for   summary

judgment, arguing that the Commissioner’s final decision denying

her applications for DIB and SSI is not supported by substantial

evidence (Dkt. Nos. 14, 15). Campbell contends that (1) the

Administrative     Law     Judge    (“ALJ”)    erroneously     evaluated     her

subjective complaints, and (2) the decision was not sufficiently

particularized to provide for meaningful review (Dkt. No. 15 at 4-

6). Campbell also contends that the ALJ erroneously assessed her

residual functional capacity (“RFC”) by failing to consider the

combined effect of her alleged impairments, and by erroneously

exercising an expertise in neurology. Id. at 6-9. Finally, Campbell

asserts   that    the    ALJ     improperly    discounted    the   opinion    of

Campbell’s treating physician, Edward Thompson, M.D. Id. at 10-12.

B.   Commissioner’s Motion for Summary Judgment

     The Commissioner’s motion for summary judgment contends that

the ALJ’s decision is supported by substantial evidence (Dkt. Nos.



     1
       Because the R&R contains a thorough recitation of the relevant
facts and procedural history, the Court need not repeat it here.

                                        2
CAMPBELL V. COMMISSIONER                                 1:17CV177

    MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING
   IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 25], GRANTING
  THE PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 14], AND
DENYING THE DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 23]

23, 24). In support, the Commissioner submits that the ALJ properly

evaluated Campbell’s subjective complaints against the medical

evidence of record (Dkt. No. 24), and appropriately assessed

Campbell’s RFC by considering the effects of her physical and

mental impairments and by discounting Dr. Thompson’s opinion. Id.

8-9. The Commissioner did not respond to Campbell’s argument that

the ALJ exercised an expertise she did not possess. See generally

id.

C.    Report and Recommendation

      In the R&R filed on January 7, 2019, Magistrate Judge Aloi

concluded that the ALJ had properly weighed Campbell’s subjective

complaints against the medical evidence of record and appropriately

accorded little weight to the statement of Dr. Thompson, Campbell’s

treating physician (Dkt. No. 25 at 29-39). He next concluded that

it was harmless error for the ALJ to have   exercised an expertise

in neurology she did not possess. Id. at 39. Finally, he reasoned

that the ALJ had properly weighed the medical evidence when

determining whether Campbell’s impairments were severe. Id. at 39-

41.




                                  3
CAMPBELL V. COMMISSIONER                                         1:17CV177

    MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING
   IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 25], GRANTING
  THE PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 14], AND
DENYING THE DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 23]

                      II. STANDARD OF REVIEW

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection is timely made. 28

U.S.C. § 636(b)(1)(C). On the other hand, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to which the prisoner does not object.” Dellacirprete v. Gutierrez,

479 F. Supp. 2d 600, 603-04 (N.D. W. Va. 2007) (citing Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will uphold those

portions of a recommendation to which no objection has been made

unless they are “clearly erroneous.” See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

                          III. APPLICABLE LAW

     Summary   judgment   is   appropriate   only   “if   the   pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(c). When ruling

on a motion for summary judgment, the Court reviews all the

evidence in the light most favorable to the nonmoving party.

Miller, 913 F.2d at 1087. The Court must avoid weighing the



                                   4
CAMPBELL V. COMMISSIONER                                                1:17CV177

    MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING
   IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 25], GRANTING
  THE PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 14], AND
DENYING THE DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 23]

evidence or determining its truth and limit its inquiry solely to

a determination of whether genuine issues of triable fact exist.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

        The moving party bears the initial burden of informing the

Court    of   the    basis   for    the   motion    and   of   establishing     the

nonexistence of genuine issues of fact. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once the moving party has made the

necessary showing, the non-moving party “must set forth specific

facts showing that there is a genuine issue for trial.” Anderson,

477 U.S. at 256 (internal quotation marks and citation omitted).

The “mere existence of a scintilla of evidence” favoring the non-

moving party will not prevent the entry of summary judgment; the

evidence      must   be   such     that   a   rational    trier   of   fact   could

reasonably find for the nonmoving party. Id. at 248–52.

                                   IV. DISCUSSION

        After reviewing the R&R for clear error, the Court concludes

that, even though the ALJ properly evaluated Campbell’s subjective

complaints of pain and did not err in discounting the physician

statement of Dr. Thompson, she failed to consider the combined

effects of Campbell’s physical impairments and improperly exercised



                                          5
CAMPBELL V. COMMISSIONER                                                   1:17CV177

    MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING
   IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 25], GRANTING
  THE PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 14], AND
DENYING THE DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 23]

an expertise in neurology she did not possess. Accordingly, the

Commissioner’s final decision denying Campbell’s applications for

DIB and SSI is not supported by substantial evidence.

A.   The ALJ Properly Evaluated Campbell’s Subjective Complaints
     and Discounted Dr. Thompson’s Physician Statement

     Neither party objected to Magistrate Judge Aloi’s conclusions

that the ALJ properly evaluated Campbell’s subjective complaints

against the medical evidence of record and did not err in according

little weight to Dr. Thompson’s physician statement (Dkt. No. 25 at

29-39).     Finding     no    clear       error,   the    Court      ADOPTS    these

recommendations.

B.   The ALJ Did Not Consider the Combined Effects of Campbell’s
     Physical Impairments

     “It is axiomatic that disability may result from a number of

impairments which, taken separately, might not be disabling, but

whose total effect, taken together, is to render claimant unable to

engage in substantial gainful activity.” Walker v. Brown, 889 F.2d

47, 50 (4th Cir. 1989). Recognizing this principle, the Fourth

Circuit has repeatedly “held that in evaluating the effective of

various   impairments        upon    a    disability     benefit     claimant,   the

Secretary    must     consider      the   combined     effect   of    a   claimant's


                                           6
CAMPBELL V. COMMISSIONER                                          1:17CV177

    MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING
   IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 25], GRANTING
  THE PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 14], AND
DENYING THE DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 23]

impairments   and   not   fragmentize   them.”   Id.   (emphasis     added)

(compiling cases); see also Hines v. Bowen, 872 F.3d 56, 59 (4th

Cir. 1989) (“Congress explicitly requires that ‘the combined effect

of all the individual’s impairments’ be considered, ‘without regard

to whether any such impairment if considered separately’ would be

sufficiently severe.”). “As a corollary to this rule, the ALJ must

adequately explain his or her evaluation of the combined effects of

the impairments.” Walker, 889 F.2d at 50 (citing Reichenbach v.

Heckler, 808 F.2d 309, 312 (4th Cir. 1985)).

       Here, the ALJ’s analysis of Campbell’s alleged impairments

plainly falls short of her obligation to consider the combined

effect of a claimant’s impairments because she only considered the

combined effect of Campbell’s alleged mental impairments but failed

to consider the combined effect of Campbell’s alleged physical

impairments (Dkt. No. 9-2 at 33-35). Because the ALJ fragmentized

Campbell’s alleged impairments and failed to consider the combined

effect of her alleged physical impairments, substantial evidence

does   not   support   the   Commissioner’s   final    decision    denying

Campbell’s applications for DIB and SSI.




                                    7
CAMPBELL V. COMMISSIONER                                              1:17CV177

    MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING
   IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 25], GRANTING
  THE PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 14], AND
DENYING THE DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 23]

C.    The ALJ Improperly Exercised an Expertise in Neurology

      Neither party objected to Magistrate Judge Aloi’s conclusion

that the ALJ committed harmless error when she improperly exercised

an expertise in neurology she did not possess (Dkt. No. 25 at 29-

39). Finding no clear error, the Court ADOPTS this recommendation

because, even absent the ALJ’s self-declared medical conclusion,

substantial evidence supports her residual functional capacity

determination (Dkt. No. 9-2 at 34-37).

      Nevertheless, inasmuch as the ALJ is not a trained medical

professional, on remand she should be careful not to interpret the

results of Campbell’s electroencephalograms. See Wilson v. Heckler,

743 F.2d 218, 221 (4th Cir. 1984) (“[T]he ALJ erroneously exercised

an   expertise   he   did   not    possess   in   the   field   of   orthopedic

medicine.”); Casstevens v. Astrue, No. 1:07CV657, 2009 WL 1383313,

at *4 (M.D.N.C. May 14, 2009) (“[T]he ALJ’s interpretation of

Plaintiff’s MRI requires medical knowledge and training that she

does not possess.”).

                                  V. CONCLUSION

      For the reasons discussed, the Court ADOPTS IN PART AND

REJECTS IN PART the Report and Recommendation (Dkt. No. 25), GRANTS


                                        8
CAMPBELL V. COMMISSIONER                                 1:17CV177

    MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING
   IN PART THE REPORT AND RECOMMENDATION [DKT. NO. 25], GRANTING
  THE PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 14], AND
DENYING THE DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 23]

Campbell’s Motion for Summary Judgment (Dkt. No. 14), and DENIES

the Commissioner’s Motion for Summary Judgment (Dkt. No. 23). This

case is REMANDED to the Social Security Administration for further

proceedings consistent with this Memorandum Opinion.

     It is so ORDERED.

     The Court DIRECTS the Clerk to transmit copies of this Order

to counsel of record and all appropriate agencies.

DATED: February 14, 2019.

                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE




                                9
